PER CURIAM.
By petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date June 6, 1968.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10 e, 32 F.S.A.
We have, however, heard oral argument on a motion to quash the petition. Actually, this motion and argument were unnecessary. Respondent could have accomplished the same result by a prompt filing of his reply brief on the merits. The motion to quash was in effect a response on the merits and in order to conclude this matter we have treated it as such. However, we wish to discourage the practice of filing unnecessary motions of this type.
Our consideration of the petition, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
The motion for an attorney’s fee for respondent Sanders is granted in the amount of $250.00.
It is so ordered.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL and ERVIN, JJ., concur.